DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ward US 4132397.
Ward discloses a method of clamping a workpiece comprising: inserting a clamp bar (32) of a clamp into a pair of aligned slots (24 and 26) defined in a support rack (10 and 30 or 12/14 and 52); contacting a first side of the workpiece (not shown) with a first jaw (44) of the clamp; contacting a second side of the workpiece (not shown) with a second jaw (42) of the clamp; moving one of the first jaw and the second jaw toward the other one of the first jaw and the second jaw (clamping motion as commonly known in the art); clamping the workpiece (not shown) between the first and second jaws (40 and 42); and retaining the clamp and the workpiece (not shown) a distance vertically (see Fig. 3) off a flat surface using the support rack.

    PNG
    media_image1.png
    767
    480
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 1-18 are allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims in the application are deemed to be directed to a nonobvious improvement over the prior art.  The claims recite a support rack having plates wherein the each plate has one or more slots adapted to receive a guide bar of a clamp therein.  The closest prior art of record Sutcliffer US 2679872 teaches a clamp assembly for structures wherein a pair of plates (3) are attached to one another and capable of receiving clamps (4a) for receiving scaffolding (2).  The closest prior art of record Lawrence US 4300754 teaches a welding clamp received on a pair of posts and a transverse member.  Ward teaches the method above but does not specify a pair of first and second plates.  The prior art of record fails to disclose a pair of first plates, a second plate, wherein each plate of the pair of first plates and second plates defines one or more slots extending from a top edge of the plate to a distance before the bottom edge of the plate adapted to receive a guide bar of a clamp therein and wherein the second plate is detachably engageable with the pair of first plates.  For the above reasons the claims overcome the prior art of record.
.Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and the state of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948.  The examiner can normally be reached on Mon.-Fri. 7:30am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYRONE V HALL JR/Primary Examiner, Art Unit 3723